The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office Action on the merits.

Response to Amendment
Acknowledgement is made to the amendment received November 11, 2022, amending Claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “bucket hanging device” in Claim 1, “hook member” in Claim 1, “support apparatus” in Claim 1, and “U-shaped attachment member” in Claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Myers US 3,737,188 (hereafter Myers) in view of Epple US 3,335,991 (hereafter Epple).

Regarding Claim 1, Myers in view of Epple teaches:
1. (Currently Amended) A bucket hanging device (triple bucket hook 10), comprising: 
an integral hook member (Myers - intermediate portion of the wire 11 - labeled in attached Figure 2 below, Epple – device 11) configured (Myers - with U-shaped hook 21, Epple – with hook 12, Figure 6) to hook over a support apparatus (Myers - ladder or scaffold, Epple – ladder 24) for attaching the bucket hanging device to the support apparatus (Myers - Figures 1 and 2, Epple – Figure 6); and 
an integral U-shaped attachment member (Myers - crescent shaped loop 12 - labeled in attached Figure 2 below, Epple – handle 22) for attaching to a bucket handle (Myers - bail of a paint bucket, Epple – see discussion below); 
said integral hook member integrally including (remaining claim limitations are directed to the obvious modification of Myers in view of Epple as shown in the Combined Device figure) 
an integral first hook member portion (labeled first hook in Combined Device figure below) configured to hook under said integral U-shaped attachment member (labeled U-shaped attachment member in Combined Device figure below) for attaching said integral hook member to said integral U-shaped attachment member (shown in Combined Device figure below),
 an integral second hook member portion (labeled second hook in Combined Device figure below) configured to hook over the support apparatus (ladder) for attaching said integral hook member to the support apparatus (shown in Combined Device figure below), and 
an integral hook member extension portion (labeled extension portion in Combined Device figure below) located between said first hook member portion and said second hook member portion (shown in Combined Device figure below); 
said integral first hook member portion forming a hook in a first direction respect to said integral hook member extension member (shown in Combined Device figure below – hook includes additional helically coiled path); 
said integral second hook member portion forming a hook in a second direction respect to said integral hook member extension member, said first direction being directionally opposite of said second direction (shown in Combined Device figure below); 
said integral U-shaped attachment member integrally including 
an integral first attachment member hook portion (labeled first attachment member in Combined Device figure below) configured to hook under the bucket handle for attaching said integral U-shaped attachment member to the bucket handle on a first side of a bucket handle grip to stabilize a bucket from tipping (shown in Combined Device figure below), 
an integral second attachment member hook portion (labeled second attachment member in Combined Device figure below) configured to hook under the bucket handle for attaching said integral U-shaped attachment member to the bucket handle on a second the bucket handle grip to stabilize a the bucket from tipping (shown in Combined Device figure below), and  
an integral attachment member extension portion (labeled attachment member extension portion in Combined Device figure below) located between said integral first attachment member hook portion and said integral second attachment member hook portion (shown in Combined Device figure below); 
said integral U-shaped attachment member extension portion having a center point (labeled center point in Combined Device figure below); 
said integral first attachment member hook portion forming a hook in a direction away from said center point of said integral U-shaped attachment member extension portion (shown in Combined Device figure below); 
said integral second attachment member hook portion forming a hook in a direction away from said center point of said integral U-shaped attachment member extension portion (shown in Combined Device figure below); 
said integral U-shaped attachment member being configured not to hook over the support apparatus (shown in Combined Device figure below).  

	
The reference Myers discloses the claimed invention, however, the integral attachment of the hook member and the U-shaped attachment member is a fixed connection rather than two separate parts as claimed.  It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to separate the triple bucket hook 10 of Myers into two separate parts along the cutting line labeled in Figures 1 and 2 below, wherein the hook member is the portion above the cutting line and the U-shaped attachment member is the portion below the cutting line, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  That being said, it would have been obvious to reattach the two parts using the coil section 14 structure taught in the Epple reference which teaches the connection of a U-shaped attachment member (bail of a paint can) to an upper hook member (hook 12), which like the Myers hook 21, is configured to secure to a ladder to hang a paint can therefrom.  It is important to point out that if the bail taught by Epple were removed from the paint can, it would be a U-shaped wire with bend distal ends similar to the U-shaped wire taught by Myers.  Therefore, it would be obvious to modify the Myers device to be two separate parts and reconnect the top hook member and bottom U-shaped attachment member using the structure of the coil portion 14 taught by Epple which is providing a similar but flexible connection with the motivation to extend the distance from the ladder as shown in the Combined Device figure below.


    PNG
    media_image1.png
    1397
    1284
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    1090
    1719
    media_image2.png
    Greyscale

Response to Arguments
Rejections Under 35 U.S.C. 102
Applicant’s arguments, filed November 11, 2022 with respect to the 35 U.S.C. 102(a)(1) rejection of Claim 1 under Hammarstrom US 742,417 have been fully considered and are persuasive.  Therefore, the cited rejection has been withdrawn.  However, as necessitated by amendment, a new 35 U.S.C. 103 rejection of Claim 1 under Myers US 3,737,188 (hereafter Myers) in view of Epple US 3,335,991 was made.

Applicant’s arguments with respect to Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of bucket hanging devices.      

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC CARLSON/Primary Examiner, Art Unit 3723